Citation Nr: 1704707	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-25 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964.
These matters come before the Board of Veteran's Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
The Veteran initially requested a Travel Board hearing before a Veterans Law Judge of the Board at the local VA RO.  See VA Form 9, received in September 2011.  In a statement received in September 2014, the Veteran withdrew his request for a Travel Board hearing, and requested a Board video conference hearing at the local RO.  A September 2016 VA notice letter advised the Veteran of his scheduled video conference hearing for November 2016.  The Veteran did not appear for the scheduled hearing.  The Veteran has not presented good cause for failure to report for the hearing and has not requested a new hearing.  The hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).      
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (6) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA audiological examination in May 2009.  The VA examiner reviewed the claims file, conducted a physical examination and obtained the relevant history.  Based on the Veteran's medical history and clinical examination, the examiner indicated the Veteran had bilateral sensorineural hearing loss.  Audiometric findings at that time demonstrated bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  However, the examiner concluded the Veteran's current hearing loss was "not the result of military noise exposure."  The examiner's opinion was based on the Veteran's induction physical conducted in November 1961 and his separation physical conducted in November 1963.  A review of the Veteran's service treatment records reveals that upon induction he was not given an audiometric test.  The report of the induction examination indicates he was provided a whispered voice test with a score of 15/15, evidencing normal hearing.  Upon separation examination, in November 1963, the Veteran was given an audiometric test.  

Audiometric results dated prior to November 1, 1967 are presumed to be reported in standards set forth by the American Standards Association (ASA).  From November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  The November 1963 audiometric test results, converted from ASA units to ISO units were 30, 25, and 25 at 500, 1000 and 3000 Hertz in the right and left ear.  The United States Court of Appeals for Veterans Claims (Court) stated in Hensley v. Brown, 5 Vet. App. 155 (1993) that audiometric findings greater than 20 decibels per Hertz level indicate some degree of hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385.  The May 2009 VA examiner indicated the separation examination audiometric test was within normal limits.  However, there is no indication that the examiner converted these results.  The conversion of the audiometric findings from ASA units to ISO units may impact the opinion provided.  Accordingly, the Board must obtain an addendum opinion with consideration of the November 1963 separation examination audiometric findings converted from ASA units to ISO units.  

Furthermore, it appears the VA examiner's opinion that the Veteran's hearing loss was not a result of military noise exposure was based solely on findings that the Veteran's hearing loss appeared to be within normal limits at the time of enlistment and separation.  This reasoning, alone, is not a sufficient rationale for a negative opinion.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As a result of the inadequate rationale for the expressed opinion, the Board finds that an addendum opinion is required to address the nature and etiology of the Veteran's hearing loss disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

With respect to the Veteran's claim for service connection for tinnitus, the May 2009 VA examination report reflects a diagnosis of tinnitus.  In terms of a causal relationship between the Veteran's tinnitus and in-service injury, the examiner did not provide an opinion as to the etiology of the Veteran's tinnitus.  The examiner merely stated "there is no way to make a statement regarding the etiology of his tinnitus.  No opinion is stated regarding tinnitus."  See May 2009 audiological examination report.  The Veteran reported in-service noise exposure and stated that his tinnitus started "years and years ago."  Furthermore, the Veteran reported that he was exposed to the excessive noise of howitzers and missiles while in service.  The Veteran's DD Form 214 reflects his primary specialty as field artillery missile crewman.  As such, the Board concedes that the Veteran was exposed to acoustic trauma during service.  The Board finds that the examiner's opinion is inadequate.  Barr, 21 Vet. App. at 312.  Therefore, a new opinion is required.         

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's claim file to the May 2009 VA examiner; or, if the examiner is unavailable, to another suitably qualified examiner, for an addendum opinion to the May 2009 VA examination report.  The claims file must be made available to and reviewed by the examiner.  Following review of the claims file, the examiner is asked to respond to the following:

With consideration of the audiometric findings on separation examination in November 1963 as converted from ASA units to ISO-ANSI standards:

* Is it at least as likely as not (50 percent probability or greater) that any current hearing loss was present during active service or is otherwise etiologically related to active service, to include acoustic trauma.  

The examiner is directed to note that the absence of in-service evidence of hearing loss or a hearing loss disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, the examiner is directed to note the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. At 157.

* Is it at least as likely as not (50 percent probability or greater) that any current tinnitus was present during active service or is otherwise etiologically related to active service, to include acoustic trauma. 

Rationale must be proffered for any opinion reached.  

2.  After the above development is completed and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





